Exhibit 10.32

Option #: «Option_» «Date» $«Exercise Price»Name of Employee: «Name»

EMPLOYEE NONQUALIFIED STOCK OPTION AGREEMENT WITH OPTION VESTING

HEARTLAND PAYMENT SYSTEMS, INC.

SECOND AMENDED AND RESTATED 2000 EQUITY INCENTIVE PLAN

1. Grant of Option. Pursuant to the Second Amended and Restated 2000 Equity
Incentive Plan (the “Plan”) of Heartland Payment Systems, Inc., a Delaware
corporation (the “Company”), and its Subsidiaries, the Company grants to «Name»
(the “Optionee”), an option to purchase from the Company a total of «Shares»
full shares of common stock (“Common Stock”) of the Company, in the amounts,
during the periods, and upon the terms and conditions set forth in this
Agreement (the “Option” or “Agreement”). The Date of Grant of the Option is
«Date». This Option is not intended to be an incentive stock option as defined
in Section 422(b) of the Internal Revenue Code of 1986, as amended (the “Code”).

2. Incorporation by Reference of Plan. The provisions of the Plan, a copy of
which is being furnished herewith to the Optionee, are incorporated by reference
herein and shall govern as to all matters not expressly provided for in this
Agreement. Capitalized terms not defined herein have the meaning set forth in
the Plan. In the event of any conflict between the terms of this Agreement and
the Plan, the terms of the Plan shall govern.

3. Option Price. The purchase price for the shares of Common Stock subject to
the Option (the “Option Price”) shall be $«Exercise Price» per share (subject to
adjustment as provided in Section 11).

4. Exercise of Option. The Option shall be vested and exercisable only in
accordance with its provisions and those of the Plan. The Option shall not be
exercisable after «Date».

5. Vesting of Option. [This Option is fully vested and exercisable.] or [Subject
to the terms and conditions set forth herein and so long as you are employed by
or in a service relationship with the Company, this Option shall vest and become
exercisable by the Optionee before the Option expires pursuant to Section 4 or
terminates pursuant to Sections 7 or 8 in accordance with the following
schedule:

 

Date

   Percentage of Total
Options Exercisable

[Grant Date]

                   %

[1st Anniversary of Grant Date]

                   %

[2nd Anniversary of Grant Date]

                   %

[3rd Anniversary of Grant Date]

                   %

6. Method of Exercising Option. Subject to the terms and conditions of this
Agreement and the Plan, the Option may be exercised in whole or in part (for
whole Shares only) pursuant to the procedures set forth in Exhibit A attached
hereto. As a condition to the exercise of the Option, Optionee agrees to make
adequate provision for federal, state or other tax withholding obligations, if
any, which arise upon the exercise of the Option pursuant to Section 12.5 of the
Plan or the procedures set forth in Exhibit A attached hereto.

 

-1-



--------------------------------------------------------------------------------

The Optionee shall not be entitled to any rights as a stockholder with respect
to such shares of Common Stock being acquired pursuant to the exercise of the
Option unless and until such certificates are issued or the Optionee becomes the
holder of record of such shares. No adjustment shall be made for dividends or
distributions or other rights for which the record date is prior to the date
such certificate is issued or the date the Optionee becomes the holder of record
of such shares.

In the event the Option shall be exercised by any person other than the
Optionee, the notice of exercise of the Option shall be accompanied by proof
satisfactory to the Committee of the right of such person to exercise the
Option.

7. Death or Disability of the Optionee. As provided in Section 9.2 of the Plan,
if the Optionee experiences a Termination of Service by reason of his death or
Disability, the Option shall become fully and immediately vested and
exercisable. The Option may be exercised by the Optionee’s estate or the
Optionee, as the case may be, for a period of (i) one year from the date of
death, or (ii) six months from a Termination of Service by reason of Disability,
or until the expiration of the stated term of the Option, whichever period is
shorter.

8. Other Termination of Service. If an Optionee experiences a Termination of
Service for a reason other than his death or Disability, that portion of the
Option that has not become vested and exercisable on or before such date of
Termination of Service shall immediately be forfeited and canceled and become
null and void. If such Termination of Service is due to voluntary resignation or
involuntary dismissal, the Optionee may exercise that portion of the Option
which became vested and exercisable prior to the date of such Termination of
Service within the sooner to occur of (i) one month from the date of Termination
of Service in the case of voluntary resignation or three months in the case of
involuntary dismissal, or (ii) the end of the remaining stated term of the
Option. Notwithstanding anything herein to the contrary, no part of the Option,
whether or not vested and exercisable, shall be exercisable after the date of
termination if the Termination of Service is by the Company or any Subsidiary
for Cause.

9. Change in Control. If within eighteen months following a Change In Control,
the Optionee experiences a Termination of Service by reason of an involuntary
dismissal (including a termination as a result of death or Disability but
excluding a termination for Cause), the Option shall immediately become vested
and exercisable on the Optionee’s last date of employment with the Company.

10. Nontransferability of Options. Except as provided in this Section 10, or as
permitted by the Committee, the Option shall not be assignable or transferable
by the Optionee, and any attempted disposition thereof shall be null and void
and of no effect. Nothing in this Section 10 shall prevent transfers by will, by
the applicable laws of descent and distribution, or pursuant to a Domestic
Relations Order. During the life of the Optionee, the Option shall be
exercisable only by the Optionee or the Optionee’s guardian or legal
representative.

11. Adjustment for Recapitalization, Etc. In accordance with Article IX of the
Plan, in the event of any change in the outstanding Shares by reason of a stock
dividend, split or combination, recapitalization, reclassification,
reorganization, merger or consolidation in which the Company is the surviving
corporation, or other similar change affecting the Common Stock, the Committee
shall determine any changes to the number and class of Shares described in
Section 1 of this Agreement. This adjustment shall be made without a change to
the total price applicable to the unexercised portion of the Option (except for
any change in the aggregate price resulting from

 

-2-



--------------------------------------------------------------------------------

rounding-off of share quantities or prices) and with any necessary corresponding
adjustment in the per share Option Price described in Section 3 of this
Agreement.

In the event of a transaction involving (i) a merger or consolidation in which
the Company is not the surviving corporation or (ii) the sale or disposition of
all or substantially all of the Company’s assets, provision shall be made in
connection with such transaction for the assumption of the Option, or the
substitution for the Option of new options of the successor corporation, with
appropriate adjustment as to the number and kind of Shares and the purchase
price for Shares thereunder, or, in the discretion of the Committee, the Option
shall terminate on the effective date of such transaction and appropriate
provision shall be made for payment to the Optionee of an amount in cash equal
to the Fair Market Value of a Share less the Option Price, multiplied by the
number of Shares subject to the Option (to the extent the Option has not been
exercised).

12. Notices. All notices and other communications required or permitted under
the Plan and this Agreement shall be in writing and shall be given either by
(i) personal delivery or (ii) first class registered or certified mail, return
receipt requested. Any such communication shall be deemed to have been given
(i) on the date of receipt in the cases referred to in clause (i) of the
preceding sentence and (ii) on the second day after the date of mailing in the
cases referred to in clause (ii) of the preceding sentence. All such
communications to the Company shall be addressed to it, to the attention of its
Secretary or Treasurer, at its then principal office and to the Optionee at his
last address appearing on the records of the Company.

13. Modification and Waiver. Neither this Agreement nor any provision hereof can
be changed, modified, amended, discharged, terminated or waived orally or by any
course of dealing or purported course of dealing, but only by an agreement in
writing signed by the Optionee or his heirs and the Company. No such agreement
shall extend to or affect any provision of this Agreement not expressly changed,
modified, amended, discharged, terminated or waived or impair any right
consequent on such a provision. The waiver of or failure to enforce any breach
of this Agreement shall not be deemed to be a waiver or acquiescence in any
other breach thereof.

14. Acceptance of Provisions. The execution of this Agreement by the Employee
shall constitute the Employee’s acceptance of and agreement to all of the terms
and conditions of the Plan and this Agreement. The Optionee hereby acknowledges
that all decisions, determinations and interpretations of the Committee in
respect to this Agreement shall be final and conclusive. This Agreement and the
Plan contain a complete statement of all the arrangements between the parties
with respect to this subject matter, and this Agreement cannot be changed except
by a writing executed by both parties. This Agreement shall be governed by and
construed in accordance with the laws of the State of New Jersey applicable to
agreements made and to be performed exclusively in New Jersey. The headings in
this Agreement are solely for convenience of reference and shall not affect its
meaning or interpretation.

15. Copies of Plan Materials. Optionee acknowledges that Optionee has received
copies of the Plan and the Plan prospectus from the Company and agrees to
receive stockholder information, including copies of any annual report, proxy
statement and periodic report, from the Company’s website at
www.heartlandpaymentsystems.com then selecting “Investor Relations” and “SEC
Filings.” Optionee acknowledges that copies of the Plan, Plan prospectus, Plan
information and stockholder information are available upon written or telephonic
request to Matthew Meler, 25115 Country Club Boulevard, Olmstead, Ohio 44070;
telephone: (877) 729-2968.

 

-3-



--------------------------------------------------------------------------------

HEARTLAND PAYMENT SYSTEMS, INC. By:        Robert H.B. Baldwin Jr., Chief
Financial Officer

OPTIONEE ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS AGREEMENT, NOR IN THE
COMPANY’S SECOND AMENDED AND RESTATED 2000 EQUITY INCENTIVE PLAN WHICH IS
INCORPORATED HEREIN BY REFERENCE, SHALL CONFER UPON OPTIONEE ANY RIGHT WITH
RESPECT TO CONTINUATION OF EMPLOYMENT OR CONSULTANCY BY THE COMPANY, NOR SHALL
IT INTERFERE IN ANY WAY WITH THE COMPANY’S RIGHT TO TERMINATE OPTIONEE’S
EMPLOYMENT OR CONSULTANCY AT ANY TIME, WITH OR WITHOUT CAUSE.

Optionee acknowledges receipt of a copy of the Plan document and represents that
he is familiar with the terms and provisions thereof, and hereby accepts this
Option subject to all of the terms and provisions thereof. Optionee has reviewed
the Plan and this Option in their entirety, has had an opportunity to obtain the
advice of counsel prior to executing this Option and fully understands all
provisions of the Option. Optionee hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Committee upon any
questions arising under the Plan or this Option. Optionee further agrees to
notify the Company upon any change in the residence address indicated below.

 

«Date»             [Signature]    

«Name»

«Address»

«Town», «City_» «Zip»

 

-4-